Motion for leave to appeal to the Court of Appeals granted. [See ante, p. 496.] The court hereby certifies that the following questions of law have arisen which in its opinion ought to be reviewed by the Court of Appeals: 1. Is the Superintendent of Insurance of the State of New York, as liquidator of the New York Title & Mortgage Company, an exempt employer within the meaning of section 502, subdivision 3, of the New York State Labor Law? 2. Is claimant,' Michael E. Kinney, entitled to unemployment insurance benefits? Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.